Citation Nr: 0515080	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-28 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left hip, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right shoulder, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of frostbite of the left hand. 

4.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of frostbite of the right hand. 

5.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD). 

6.  Entitlement to service connection for low back pain 
claimed as secondary to the service-connected left hip 
disorder.

7.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to 
September 1945.

The instant appeal arose from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Detroit, Michigan, which denied a claim for an 
increased rating for residuals of a shell fragment wound of 
the left hip and granted an increased rating, to 20 percent, 
for shell fragment wound residuals of the right shoulder.  
Since this claim has not been withdrawn, an increased rating 
above 20 percent remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits are awarded).

That decision also granted service connection for residuals 
of frostbite and assigned a 20 percent evaluation for each 
hand, granted service connection for PTSD and assigned a 30 
percent disability evaluation, and denied service connection 
for a bilateral knee disorder.  The appeal for service 
connection for a low back disorder claimed as secondary to 
the service-connected left hip disorder arose from a July 
2003 rating decision which denied that claim.

A personal hearing using videoconferencing techniques was 
held before the undersigned Acting Veterans Law Judge, 
sitting in Washington, D.C., in March 2005.  A transcript of 
that hearing has been associated with the veteran's claims 
file.  During the hearing, the veteran's attorney referred to 
hearing loss, tinnitus, and earlier effective date claims.  
With regard to the hearing loss and tinnitus claims, service 
connection was granted for those claims in the April 2003 
rating decision and 20 percent and 10 percent disability 
evaluations were assigned, respectively.  The veteran did not 
appeal any aspect of the decision with regard to the hearing 
loss and tinnitus claims; accordingly, they will not be 
addressed by the Board in this decision.  The issues of 
increased ratings for hearing loss and tinnitus are referred 
to the RO for appropriate action.  

With regard to the earlier effective date claims, the record 
indicates that the veteran did not appeal the effective dates 
assigned for any of his disabilities within one year of 
notification to him of said effective dates.  Because the 
veteran has not filed a notice of disagreement pertaining to 
these rating determinations, they are not before the Board 
for appellate review.  See 38 U.S.C.A. § 7105(a); Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 38 U.S.C. 
§ 7105, a Notice of Disagreement initiates appellate review 
in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal (VA Form 1-9 Appeal) after an 
SOC is issued by VA].

The veteran is advised that the law requires that in order 
for an appeal as to an effective date to be initiated in a 
timely manner, a notice of disagreement must be filed with 
the RO within one year from the date that the agency mails 
notice of the determination to him.  38 C.F.R. § 20.302 
(2004).  Accordingly, no effective date issue will be 
addressed here by the Board.

The issue of entitlement to service connection for a 
bilateral knee disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a shell fragment wound of the left hip are 
manifested by a 14 inch long buckled scar about 1/4 inch deep 
in the middle, muscular loss, lowered threshold of fatigue, 
flexion was to 60 degrees with pain, extension was up to 20 
degrees with pain, adduction was up to 15 degrees with pain, 
and abduction was up to 20 degrees with pain.

2.  Residuals of a shell fragment wound of the right shoulder 
are manifested by a 4 centimeter (cm) scar, loss of muscle 
tissue, decrease in strength and endurance, and active motion 
of the right shoulder was 75 degrees flexion and abduction.  

3.  Residuals of cold injuries to the hands include numbness, 
cold sensitivity, nail abnormalities and X-ray abnormalities.

4.  PTSD is manifested by nightmares, intrusive thoughts, 
anniversary reactions, and enhanced startle reactions, sleep 
disruption, flashbacks, numbness, alienation, a sense of 
negativity and doom, difficulty remembering some information, 
and poor concentration with a GAF score of 45.  

5.  A low back disorder is not attributable to either the 
veteran's service-connected shell fragment wound residuals of 
the left hip or to his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
residuals of shell fragment wounds of the left hip have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.41, 4.45, 4.56, 4.59, 4.71a, Diagnostic Code 
5317 (2004).

2.  The criteria for a rating of 30 percent for residuals of 
shell fragment wounds of the right shoulder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.41, 4.45, 4.56, 4.59, 4.71a, Diagnostic Codes 5201, 
5301 (2004).

3.  As to each hand, the criteria for a rating of 30 percent 
for residuals of cold injuries have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7122 (2004).

4.  The criteria for a rating of 50 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2004).

5.  The criteria for the establishment of service connection 
for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The veteran was provided proper VCAA notice with respect to 
this case.  The veteran was provided with VCAA letters dated 
December 4, 2002, and March 11, 2003.  Those letters provided 
content complying notice to the claimant regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by him, and what information and evidence would be 
obtained by VA.  The December 2002 and March 2003 letters 
advised him what evidence was needed to establish entitlement 
to service connected compensation benefits, including on a 
secondary basis, as well as what evidence was needed to 
establish entitlement to higher evaluations for his service-
connected disabilities.  

It has been held that where VCAA notice has been provided as 
to an "upstream" element of a claim, as in entitlement to 
service connection, additional VCAA notice is not required as 
to any "downstream" element of the claim, like disagreement 
with the initial rating.  VAOPGCPREC. 8-2003 (Dec. 22, 
2003)(69 Fed. Reg. 25,180) (If, in response to notice of its 
decision on a claim for which VA has already given 
38 U.S.C.A. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, like disagreement with 
an initial rating, 38 U.S.C.A. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  

Here, the veteran was provided proper VCAA notice with the 
respect to the upstream elements of the initial rating claims 
at issue in this case when he was provided with the December 
2002 VCAA advisement which, in part, addressed the claims for 
service connection.  The December 2002 letter was provided 
prior to the initial adjudication of the "upstream" service 
connection claims in April 2003.


The December 2002 and March 2003 letters provided content 
complying notice to the claimant regarding what information 
and evidence must be submitted by him and what information 
and evidence would be obtained by VA.  The letters advised 
him that VA would attempt to obtain any relevant VA and 
private medical evidence which he identified, and the March 
2003 letter advised him that VA would direct  examinations 
for all of his claimed conditions.  The letters also informed 
him that he was required to provide sufficient information 
about his records so that they could be requested.  
 
With regard to the fourth element of notice as to "all 
evidence" in his possession, the veteran has been 
essentially notified of the need to provide such evidence.  
As noted above, the VCAA notice letters of record informed 
the veteran of his and VA's respective responsibilities in 
obtaining evidence, and notified him that he was ultimately 
responsible for providing the information and evidence to 
support his claim.  As to the claims pertaining to service 
connection, the veteran was advised that evidence which would 
substantiate his claims would include the essential 
components of a successful claim of service connection:  (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  

Given this correspondence, it cannot be found that the 
veteran would have refrained from submitting any relevant 
evidence he might have had in his possession.  Thus,   the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession, and the Board may 
proceed to an appellate decision without risk of prejudice.  
See also VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) 
(holding that the Court's statement in Pelegrini, to the 
effect that 38 U.S.C.A. 
§§  U.S.C.A. § 5103(a) and 38 U.S.C.A. §§  C.F.R. § 
3.159(b)(1) require VA to include this fourth element as part 
of its VCAA notice, is obiter dictum and not binding on VA).  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 U.S.C.A. §§  
C.F.R. § 20.1102 (harmless error).  
With respect to the VA's duty to assist, the veteran has 
provided written statements supporting his contentions.  VA 
has obtained the veteran's service medical records and VA 
treatment records.  Although the veteran has contended in an 
August 2003 statement that there are additional service 
hospital records from Army hospitals generated during his 
military service in the European Theater of Operations (ETO) 
in World War II that have not been obtained, there is no 
support in the record for the veteran's contentions.  The 
record includes numerous treatment records and reports from 
the 297th General Hospital, ETO, including a record 
indicating that he would be transferred out of the ETO in 
February 1945.  The record also contains service 
hospitalization records from Vaughn General Hospital in 
Hines, Illinois, and from Percy Jones Convalescent Hospital 
in Ft. Custer, Michigan.

The veteran has not identified any additional pertinent 
evidence, and although the veteran contends otherwise, the 
Board is not aware of a basis for speculating that relevant 
evidence exists that VA has not obtained or attempted to 
obtain.  The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim. Counts v. 
Brown, 6 Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§§  U.S.C.A. § 5103A(d)(1).  VA medical examinations and 
opinions have been obtained with respect to all but one of 
the issues on appeal.  With regard to that issue, the veteran 
has provided a private examination report which is the basis 
for the grant as to that issue.  Accordingly, the Board does 
not find that further examination is necessary.

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 


The Merits of the Claims

The veteran argues that increased disability ratings are 
warranted for disorders of the left hip, right shoulder, both 
hands, and PTSD.  Having carefully reviewed the evidence of 
record in light of the applicable law, the Board has 
determined that with regard to all of the claims except for 
that of the left hip, the evidence supports increased 
disability ratings and the appeal pertaining to those 
disorders will be granted.  The claim pertaining to an 
increased disability evaluation for the residuals of a shell 
fragment wound to the left hip will be denied, because the 
preponderance of the evidence is against the claim.  

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Because the veteran is appealing the initial assignment of 
his disability ratings with regard to his cold injury 
residuals and PTSD, the severity of the disabilities are to 
be considered during the entire period from the initial 
assignment of the disability ratings to the present.  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  As this case involves the ratings assigned in 
connection with the original grants of service connection for 
cold residuals of the hands and PTSD, the Board will follow 
the mandates of the Fenderson case in adjudicating these 
claims.

With regard to muscle disabilities, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  Disability resulting from muscle injuries is 
classified as slight, moderate, moderately severe, and 
severe.  38 C.F.R. § 4.56(d).

"Moderately severe" muscle disability contemplates a 
through and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaint of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile thorough one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  Id. 38 C.F.R. § 4.56(d)(3).

"Severe" muscle disability contemplates a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring; a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound; a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability, worse than those shown for moderately 
severe muscle injuries; and, if present, evidence of 
inability to keep up with work requirements.  Objectively, 
there are ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements indicate severe impairment of 
function, when compared with the uninjured side.  If present, 
the following are also signs of "severe" muscle disability:

(a) X-ray evidence of minute, multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.

(b) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.

(c) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.

(d) Visible or measurable atrophy.

(e) Adaptive contraction of an opposing 
group of muscles.

(f) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle. 

(g) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

38 C.F.R. § 4.56(d)(4).


Left hip

Disabilities arising from injury to the muscles of the hip 
are evaluated in accordance with 38 C.F.R. § 4.73, Diagnostic 
Codes 5313 to 5318 (2004).  In this case, the evidence shows 
involvement of Muscle Groups XIV and XVII which equate with 
Diagnostic Codes 5314 and 5317.  

The veteran's left hip disability is currently rated as 40 
percent disabling under Diagnostic Code 5317.  Here, a higher 
schedular rating is not warranted under Diagnostic Code 5314 
as 40 percent is the maximum rating allowed by that 
Diagnostic Code.  Under Diagnostic Code 5317, a 40 percent 
rating is warranted for a moderately severe disability and a 
50 percent rating is warranted for a severe disability.

The record shows that the veteran was wounded in action when 
he was hit by shell fragments while stationed in Belgium on 
January 3, 1945.  The initial hip wound included a fracture 
of the greater trochanter.  On January 5, 1945, the wound was 
debrided under anesthetic.  On January 15, 1945 the wound was 
10 inches long by 5 inches wide and was described as a gaping 
wound of the thigh and buttock with the trochanter exposed at 
the base of the wound.  The following day, the wound was 
cleaned and debrided and was closed with one wire suture in 
the central part of the wound.  Black silk sutures were used 
in closing the rest of the wound.  His wound healed by mid-
February.  He was given 30 days furlough in early April and 
was transferred to a convalescent facility from which he was 
discharged in September 1945.

Following a review of the evidence, and the applicable laws 
and regulations, it is the Board's conclusion that the 
evidence does not support a higher rating for residuals of 
the shell fragment wounds of the left hip.  The Board does 
not find that a rating in excess of 40 percent is warranted 
for the shell fragment wound residuals.  In order to achieve 
a higher rating under Diagnostic Code 5317, the shell 
fragment wound residuals must more nearly approximate the 
criteria for a "severe" muscle disability.

The Board, however, does not find that the veteran's shell 
fragment wound residuals of the hip more nearly approximate 
the "severe" muscle disability criteria.  While the initial 
injury was a deep penetrating wound, the evidence does not 
show that the initial injury was a through and through injury 
or that there was shattering bone fracture or open comminuted 
fracture.  Although the initial treatment records show two 
debridements and a hospitalization of several months, there 
is no evidence of sloughing of soft parts.  The recent 
treatment records show consistent complaint of cardinal signs 
and symptoms of muscle disability but are not worse than 
those shown for moderately severe muscle injuries, as 
explained further below.  

The record shows that June 2003 X-rays of the hips were 
essentially normal, although a fragment of metal was noted in 
the distal thigh in a February 2000 X-ray report.  During 
March 2003 VA examinations, the veteran reported that he had 
pain in the left hip and that it bothered him on and off.  
Prolonged walking and sitting increases his pain and he takes 
Tylenol and Oxycontin for flare-ups.  He uses a cane and 
walks with a limp.  No vascular or neurological injuries were 
described.  

Examination revealed loss of muscle on the lateral part of 
the left thigh.  There is a 14 inch long buckled scar about 1/4 
inch deep in the middle.  There was no muscle herniation but 
there was limitation of movement of the left thigh.  Flexion 
was to 60 degrees with pain, extension was up to 20 degrees 
with pain, adduction was up to 15 degrees with pain, and 
abduction was up to 20 degrees with pain.

There was no evidence of muscle spasm, there was no evidence 
of soft flabby muscles in the wound area and no evidence that 
the muscles swelled and hardened abnormally in contraction.  
However, the medical evidence does not show severe impairment 
of function as compared to the uninjured side, as the 
evidence shows that the veteran was able to move his left hip 
to a significant degree.

Finally, there was no X-ray evidence of minute, multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile and there was no adhesion of 
scar to the bone, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle.  There was also no evidence of 
adaptive contraction of an opposing group of muscles or 
atrophy of muscle groups not in the track of the missile.

Thus, the Board does not find that the evidence of record 
more nearly approximates a severe wound of the left hip 
region.  Accordingly, given the totality of the evidence, the 
Board finds that the veteran's overall level of disability 
due to injury of the left hip region is best characterized as 
no more than "moderately severe" under 38 C.F.R. § 4.56 and 
an increased rating is not warranted.  


Right shoulder:

The veteran's right shoulder disorder is currently rated as 
20 percent disabling under Diagnostic Code 5301-5201 as 
analogous to limitation of motion of the arm.  The veteran is 
right-handed.  Under Diagnostic Code 5201, limitation of 
motion of the arm at shoulder level warrants a 20 percent 
rating, limitation of motion of the arm halfway between the 
side and shoulder level warrants a 30 percent rating, and 
limitation of motion of the arm to 25 degrees from the side 
is 40 percent disabling.

A March 2003 X-ray of the shoulder revealed moderate to 
marked degenerative changes and indications of a chronic 
rotator cuff tear.  During a March 2003 VA examination the 
veteran reported that he had problems putting things above 
shoulder level with his right hand.  Range of motion of the 
right shoulder was restricted.  Forward flexion was to 70 
degrees with pain, abduction was to 70 degrees with pain, 
external rotation was to 45 degrees with pain, and internal 
rotation was to 60 degrees with pain.  Given that the veteran 
had significant range of motion, albeit with pain, the Board 
finds that a higher rating under Diagnostic Code 5201 is not 
warranted.  This is supported by the private December 2002 
examination report finding that "[o]verall functional 
ability of the right shoulder, for nominal, quiet activity is 
within normal limits."  




As the Board is granted a higher rating, to 30 percent, for 
this disability under Diagnostic Code 5301, the question in 
this case becomes whether a rating higher than 30 percent is 
warranted under Diagnostic Code 5201.  Fletcher v. Derwinski, 
1 Vet. App. 394 (1991).

The evidence does not support a 40 percent evaluation under 
Diagnostic Code 5201.  The veteran's range of motion is not 
limited to 25 degrees from his side.  Even taking into 
consideration the veteran's report of pain, a higher 
evaluation is not warranted.  The evidence of record reveals 
that the veteran does the shopping, the laundry, and meal 
preparation for himself and his wife and that he also works 
part time on golf courses pulling weeds and performing other 
light maintenance work.  The veteran's activity picture does 
not reflect limitation of motion of the arm that equates to a 
40 percent disability evaluation, particularly in light of 
the fact that the veteran's primary complaint regarding the 
right shoulder is that he has problems putting things up 
above his shoulders.  

Disability arising from injury to the shoulder (Muscle Group 
I) is evaluated in accordance with 38 C.F.R. § 4.73, 
Diagnostic Code 5301 (2004).  Under Diagnostic Code 5301, for 
the major, or dominant, side, as here, a 10 percent rating is 
warranted if the disability is "moderate"; a 30 percent 
rating is warranted if the disability is "moderately 
severe"; and a 40 percent rating is warranted if the 
disability is "severe".

The record shows that the veteran was hit by shell fragments 
while stationed in Belgium on January 3, 1945.  The wound was 
described as a penetrating wound to the right shoulder.  An 
X-ray report dated January 4, 1945 noted a foreign body 
beneath the acromion process.  The following day, medical 
records indicate the foreign body was removed and the wound 
was debrided.  His wound healed by mid-February.  

Thus, the evidence supports a higher rating for residuals of 
the shell fragment wounds of the right shoulder.  The veteran 
underwent a December 2002 examination by a private physician 
that opined that the shell fragment wound of the right 
shoulder was moderately severe based on a review of the 
Diagnostic Codes and a finding that there was loss of muscle 
tissue with decrease in strength and endurance.  As noted 
above, a moderately severe injury to Muscle Group I that 
affects the dominant, or major, side warrants a 30 percent 
disability evaluation.

The Board does not find that a rating in excess of 30 percent 
is warranted for the shell fragment wound residuals.  In 
order to achieve a higher rating under Diagnostic Code 5301, 
the shell fragment wound residuals of the shoulder must more 
nearly approximate the criteria for a "severe" muscle 
disability.

The veteran's right shoulder wound residuals do not more 
nearly approximate the "severe" muscle disability criteria.  
The initial injury was a perforating, not a deep penetrating 
wound.  Also, the evidence does not show that the initial 
injury was a through and through injury or that there was 
shattering bone fracture or open comminuted fracture.  
Further, there is no evidence of extensive debridement, 
prolonged infection, sloughing of soft parts, or 
intermuscular binding and scarring.  The recent treatment 
records show consistent complaint of cardinal signs and 
symptoms of muscle disability but are not worse than those 
shown for moderately severe muscle injuries, as explained 
further below.  

The 2002 private examination revealed a 4 centimeter scar.  
On palpation, the supraspinatus muscle on the right was 
clearly atrophic as compared to the left, and there was also 
apparent atrophy or loss of the superior portion of the 
trapezius muscle on the right.  Active motion of the right 
shoulder was 75 degrees flexion and abduction.  A change in 
shoulder positioning resulted in 100 degrees flexion was 
attributed to better ability of the deltoid to accommodate in 
certain positions of the scapula referable to the proximal 
humerus.  As noted above, the examiner found the right 
shoulder was essentially normal with regard to "nominal, 
quiet activity."  However the examiner stated that "altered 
dynamics due to the loss of supraspinatus would account for 
his variable difficulty in lifting and in using his arm in an 
overhead or outstretched position."  Thus, while palpation 
revealed loss of muscle substance, there was no evidence of 
soft flabby muscles in the wound area and no evidence that 
the muscles swelled and hardened abnormally in contraction.


As noted in the December 2002 examination report provided by 
the veteran, tests of strength, endurance, or coordinated 
movements did not indicate severe impairment of function when 
compared to the uninjured side.  Significantly, that 
physician, noting his review of the pertinent VA regulations, 
described the veteran as having a "moderately severe" 
amount of disability due to his right shoulder wound.  The 
range of motion figures in the record do not equate to severe 
impairment of function as compared to the uninjured side, as 
the evidence shows that the veteran was able to move the 
injured shoulder to a significant degree.

Finally, there was no X-ray evidence of minute, multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile and there was no adhesion of 
scar to the bone, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle.  There was also no evidence of 
adaptive contraction of an opposing group of muscles or 
atrophy of muscle groups not in the track of the missile.

Thus, while the Board finds that a higher rating, to 30 
percent, is warranted for a moderately severe shell fragment 
wound which affects the right shoulder, the Board does not 
find that the evidence of record more nearly approximates a 
severe wound of the shoulder.  Accordingly, given the 
totality of the evidence, the Board finds that the veteran's 
overall level of disability due to injury of the lumbar 
region is best characterized as no more than "moderately 
severe" under 38 C.F.R. § 4.56.  


Cold injury residuals:

The veteran's right and left hands are each currently rated 
20 percent disabling under Diagnostic Code 7122.  Diagnostic 
Code 7122 provides for a 20 percent rating for pain, 
numbness, cold sensitivity, or arthralgia, plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions or 
osteoarthritis) of affected parts.

A 30 percent rating is warranted for cold injury residuals, 
with pain, numbness, cold sensitivity, or arthralgia, plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis) of 
affected parts.  No higher rating is assignable for cold 
injury residuals under DC 7122.

The veteran testified that he was exposed to cold in December 
1944 when his unit was outside of Bastogne, Belgium, and the 
area received over 2 and 1/2 feet of snow with temperatures of 
10 degrees below Fahrenheit and 22 degrees below zero.  The 
veteran had no gloves.  A March 2003 VA examination report 
gave the impression that the veteran's fingers turned white 
when they were cold and that he had paresthesias and 
numbness.  The examiner diagnosed atrophy of the fingernails 
and arthritis of the DIP and PIP joints due to the cold 
injury.

Following a review of the evidence, and the applicable laws 
and regulations, it is the Board's conclusion that the 
evidence supports a higher rating for residuals of the cold 
injury to the hands.  The March 2003 examination report 
revealed that the veteran had numbness and cold sensitivity 
in the hands, plus nail abnormalities and X-ray 
abnormalities, two of the additional criteria which are 
necessary for a 30 percent rating under Diagnostic Code 7122.  
Accordingly a higher initial evaluation of 30 percent is 
warranted for each hand for the entirely of the appeal 
period.

As the 30 percent evaluations granted by the Board are the 
maximum schedular evaluations for cold injury residuals, the 
Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (2004).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that the veteran has not been hospitalized 
since service for treatment of his cold residuals.  The 
evidence of record also reveals no marked interference with 
employment due to the cold injury residuals.  Based on this 
information, the Board finds that the RO is not required to 
refer either of these claims to the Director of the 
Compensation and Pension Service for an initial determination 
under 38 C.F.R. § 3.321(b) (2004).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).


PTSD:

The currently relevant rating schedule provides that a mental 
disorder is rated 30 percent disabling when it results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).

A rating of 50 percent is assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. Id.

Having carefully examined the evidence of record in light of 
the applicable law, the Board finds that the evidence 
supports the assignment of a 50 percent disability rating, 
and will grant the claim to that extent.  

A March 2003 VA examiner noted such deficiencies as 
nightmares, intrusive thoughts, anniversary reactions, and 
enhanced startle reactions.  A Global Assessment of 
Functioning (GAF) of 65 was assessed.  In September 2002 the 
veteran underwent a private psychological assessment and 
employability evaluation.  That examiner noted symptoms 
including sleep disruption, nightmares, intrusive thoughts, 
and flashbacks.  It was noted that the veteran became upset 
around people, places and things that remind him of the 
military and he tries to avoid them.  He also reported 
emotional numbness, alienation, and a sense of negativity and 
doom.  He had difficulty remembering some information and his 
concentration was poor.  The GAF score was 45.  

Thus, the evidence includes one examination report in which 
the findings more nearly approximate the criteria necessary 
for a 30 percent rating for PTSD and one examination report 
where the findings more nearly approximate the criteria for a 
50 percent rating.  Resolving the benefit of the doubt in the 
veteran's favor, the Board finds that the veteran is entitled 
to an increased initial evaluation, to 50 percent, for PTSD, 
for the entire appeal period.



As for the potential for a yet higher rating, the totality of 
the evidence reflects symptoms warranting no more than a 50 
percent rating under the applicable criteria.  Fletcher, 
supra.  The evidence does not demonstrate that the service-
connected PTSD is by itself productive of occupational and 
social impairment with deficiencies in most areas or an 
inability to establish and maintain effective relationships.  
The Board notes that although he may have some level of 
social impairment, in that he has been withdrawn and 
isolative, he maintains a long term marriage. 

The Board finds that the preponderance of the evidence is 
against a disability rating greater than 50 percent at any 
time in the appeal period.  Specifically, there is no 
evidence of obsessional rituals that interfere with routine 
activities, thought disorder, hallucinations or delusions, 
near-continuous panic or depression, spatial disorientation, 
or neglect of personal appearance and hygiene.  For these 
reasons, and his overall symptomatology does not resemble 
that which would warrant an evaluation greater than 50 
percent under the pertinent diagnostic code.  38 C.F.R. 
§ 4.7.  See 38 C.F.R. § 4.126(b).


Service Connection Claim - A Low Back Disorder 

The veteran claims that his service-connected left hip 
disability has caused him low back problems.  For the reasons 
set forth below, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

The veterans' service medical records are silent as to 
complaints, treatment, or diagnosis referable to the low 
back.  VA examination reports and treatment records within 
the last several years reveal that the veteran has 
osteoarthritis in the lumbar spine.  The first medical 
evidence of a low back disability is many years after 
service.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in some circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability "is proximately due to or 
the result of a service-connected disease or injury . . . ."  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a) 
(1999).  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has evaluated the evidence of record and concludes 
that the preponderance of the evidence is against a finding 
that the veteran suffers from a low back disorder due to his 
service-connected left hip disability, as well as any other 
service-related incident.  None of the clinical treatment 
records contain any medical opinion suggesting any sort of 
possible causal relationship or nexus between the veteran's 
low back disorder and his left hip disorder or his active 
military service generally.  In addition, the veteran's 
claimed back disorder was not diagnosed until years following 
his discharge from service, without evidence of continuity of 
symptomatology during the interim.  Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

The only competent medical nexus evidence is against the 
claims.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  A 
December 2002 private examiner noted examination of the spine 
revealed no evidence that that area was "directly involved 
with any alleged war wounds."  A June 2003 medical examiner 
asked to address the nexus question stated, "It is my 
opinion that veteran's low back condition is not likely 
related to his left hip injury in 1945.  It is most likely 
due to osteoarthritic changes resultant of age."  The Board 
notes that just a few lines earlier in the examination 
report, the examiner gave an impression of "[l]ow back pain 
as likely as not due to injury to left hip."  However, the 
Board construes this latter statement to contain a 
typographical error as the examiner, as noted above, 
thoroughly explains his reasoning for finding no nexus 
between the veteran's low back and left hip disorders later 
in the examination report.

Statements by the veteran to the effect that his current low 
back problems are the result of his service-connected left 
hip disability do not constitute competent medical evidence.  
As a layperson, lacking in medical training and expertise, 
the veteran is not competent to address issues which require 
expert medical opinions, to include medical diagnoses or 
opinions as to medical etiology.  See generally Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992).

Accordingly, in light of the absence of any such evidence 
suggestive of a link between the low back disorder identified 
in the medical records and service or the service-connected 
left hip disorder, the Board finds that the preponderance of 
the evidence is against the veteran's claims for service 
connection for a low back disorder.  

ORDER

An increased rating for residuals of a shell fragment wound 
of the left hip, currently evaluated as 40 percent disabling, 
is denied.

An increased rating is granted, to 30 percent, for residuals 
of a shell fragment wound of the right shoulder, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An initial disability rating of 30 percent is granted for 
residuals of frostbite of the left hand, subject to the laws 
and regulations governing the payment of monetary benefits. 

An initial disability rating of 30 percent is granted for 
residuals of frostbite of the right hand, subject to the laws 
and regulations governing the payment of monetary benefits.

An initial disability rating of 50 percent is granted for 
PTSD, subject to the laws and regulations governing the 
payment of monetary benefits. 

A claim for service connection for a low back disorder is 
denied.


REMAND

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1).  

After a review of the record, the Board is of the opinion 
that obtaining the report of a VA examination would be of 
significant probative value in determining whether any 
current bilateral knee disability manifested by the veteran 
is the product of, or is otherwise related to, an in-service 
combat incident in which, according to the veteran, he was 
struck by shrapnel.  Charles v. Principi, 16 Vet. App. 370 
(2002) (VA must obtain a medical opinion as to whether there 
is a nexus between a current disability and service, where 
there is competent evidence of a current disability and 
evidence indicating an association between that disability 
and the claimant's active service).  The Board notes that the 
veteran served in combat, and that his lay testimony provides 
a sufficient basis for establishing the occurrence of the in-
service event.  38 U.S.C.A. § 1154(b) (West 2002).

Photographs provided in connection with a December 2002 
medical report reveal that the veteran has scars on both 
knees.  In addition, that report listed bilateral knee pain 
as a musculoskeletal problem related to military service.  
Accordingly, the Board finds that a medical examination with 
medical opinion is necessary to make a decision on the claim.

In view of the foregoing, this case is REMANDED for the 
following actions:

1. The veteran should be accorded a VA 
examination by  an appropriately qualified 
physician in order to ascertain the nature 
and etiology of any current bilateral knee 
disability.  In particular, the examiner 
should be requested to proffer an opinion as 
to whether any current knee disability is the 
product of, or is otherwise related to, shell 
fragment wounds incurred during service.  All 
tests indicated are to be conducted.  All 
findings, and the reasons therefor, are to be 
set forth in a clear, logical, and legible 
manner on the examination report.  The 
veteran's claims folder is to be made 
available to the examiners in connection with 
the examination, who must acknowledge receipt 
and review of the claims folder and this 
remand in any report generated.

2.  Following completion of the above, the RO 
should review the veteran's claim, and 
determine whether service connection for a 
bilateral knee disability can now be granted.  
If the decision remains adverse to the 
veteran, he and his attorney should be 
furnished with a supplemental statement of 
the case, and with the appropriate period of 
time within which to respond thereto.  The 
case should then be returned to the Board for 
appellate consideration, as warranted.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this claim.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address.  It should also be indicated whether any 
notice that was sent was returned as undeliverable.




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


